tax_exempt_and_government_entities_division uil no - legend taxpayer a credit_union k individual h amount a amount b amount c ira x date date date date date dear set epl lalty this is in response to your request dated as supplemented by correspondence dated in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code and page of the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she requested a withdrawal from ira x totaling amount a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to taxpayer a's medical_condition which impaired her ability to handle her financial affairs taxpayer a further represents that amount a has not been used for any other purpose on date taxpayer a requested a complete withdrawal from ira x totaling amount a taxpayer a received amount a on date on date taxpayer a deposited amount b in a non-ira certificate of deposit held by credit_union k and retained amount c in cash at her home amount b and amount c total amount a documentation shows that taxpayer a suffers from a worsening medical_condition which causes her to experience problems with her memory and impaired her ability to handle her financial affairs the form 1099-r issued to taxpayer a shows that amount a was distributed due to disability on date five days prior to taxpayer a's withdrawal of amount a from ira x taxpayer a’s mother-in-law was diagnosed with a life-threatening disease on date five days after taxpayer a deposited the withdrawn funds into a non-ira certificate of deposit taxpayer a’s mother-in-law unexpectedly died as a result of her own medical_condition and the disruption to her family caused by the illness hospitalization and sudden death of her mother-in-law during the 60-day rollover period taxpayer a did not inform her husband of the withdrawal she requested on date and she did not remember that she had withdrawn amount a from ira x taxpayer a’s husband individual h also distracted by his mother’s illness and sudden death did not become aware that taxpayer a had withdrawn amount a from ira x until he was notified by a tax preparer months after the 60-day rollover period had expired based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if page of i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ra which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by her medical_condition which impaired her ability to handle her financial affairs therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 of the code into a rollover ira provided all other requirements of page of 2v1vz25084 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to id sincerely yours ny oo fa fu fibe laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
